Citation Nr: 0111611	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
service connected duodenal ulcer.

2.  Entitlement to a compensable disability rating for 
service connected residuals of bilateral heel stress 
fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied compensable ratings for a 
service-connected duodenal ulcer and for residuals of 
bilateral heel stress fractures.  The Board addresses the 
issue pertaining to residuals of bilateral heel stress 
fractures in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal on the issue pertaining 
to a duodenal ulcer.

2.  The veteran's service-connected duodenal ulcer is 
manifested by no more than occasional bouts of abdominal pain 
and diarrhea, but not by evidence of health impairment 
indicated by incapacitating episodes, vomiting, hematemesis, 
melena, constipation, colic, distention, nausea, circulatory 
disturbance after eating, hypoglycemic reactions, bloody 
stools, diabetes, weight loss or anemia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Code 7305 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for a 
service-connected duodenal ulcer because the disorder is more 
disabling than contemplated by the current noncompensable 
disability rating.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including service 
medical records (SMRs), other medical records including 
reports of VA examinations during the pendency of this 
matter, and other records, if any, which the veteran 
identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for a duodenal ulcer by a 
February 1972 rating decision which also assigned a 10 
percent disability rating pursuant to DC 7305.  The RO 
increased the rating to 20 percent in September 1977, reduced 
it to 10 percent in September 1979, then reduced it to 
noncompensable in October 1984, all pursuant to the same DC.  
Under 38 C.F.R. § 4.114, DC 7305, pertaining to a duodenal 
ulcer, a 60 percent disability rating is warranted for severe 
symptoms consisting of pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena with manifestations of anemia and 
weight loss productive of definite health impairment; a 40 
percent disability rating is warranted for moderately severe 
symptoms consisting of health impairment manifested by anemia 
and weight loss or by at least four incapacitating episodes a 
year averaging at least 10 days duration; a 20 percent 
disability rating is warranted for moderate symptoms 
consisting of either two or three episodes a year of severe 
symptoms averaging at least 10 days duration, or by 
continuous moderate manifestations, and; a 10 percent 
disability rating is warranted for mild symptoms consisting 
of recurring symptoms once or twice a year.

Subsequent to service, during which the veteran was diagnosed 
and profiled for an active duodenal ulcer, he underwent 
several VA examinations and treatment for abdominal 
discomfort.  The record includes VA examination reports dated 
in January 1972, July 1977, July 1979, July 1982 and August 
1984, some of which include findings of no more than mild 
symptomatology but none of which diagnoses an active ulcer.  
A July 1977 VA treatment record diagnoses irritable colon and 
states that the veteran probably did not have an ulcer.  VA 
radiological studies in May 1990 disclosed a normal upper 
gastrointestinal tract and an apparently normal colon and 
terminal ileum.  The veteran sought VA treatment from April 
to June 1990 for abdominal pain, intermittent nausea and 
diarrhea.  Treatment records do not attribute these symptoms 
to a duodenal ulcer but suggest instead that they may be 
related to stress.

A report of a March 2000 VA abdominal examination constitutes 
the most recent medical evidence pertaining to this claim.  
The veteran reported current symptoms including occasional 
bouts of abdominal pain and diarrhea twice a month for which 
he took an over-the-counter medication.  He denied episodes 
of vomiting, hematemesis, melena, constipation, colic, 
distention, nausea, circulatory disturbance after eating, 
hypoglycemic reactions, bloody stools or diabetes, and he 
denied missing work because of incapacitating episodes of the 
disorder.  He also reported weight gain.  Objective findings 
included normal bowel sounds, no signs of anemia and a soft, 
nontender abdomen without rebound tenderness or guarding.  
The diagnosis was gastritis.  Contemporaneous X-rays 
disclosed no gross abdominal pathology.

Upon review of the record the Board finds that a compensable 
evaluation for a service-connected duodenal ulcer is not 
appropriate here.  Notwithstanding the veteran's consistent 
reports of intermittent abdominal pain and diarrhea, there is 
no medical evidence linking these symptoms to a current 
duodenal ulcer.  Instead, VA physicians repeatedly have 
suggested that these symptoms may be attributable to other 
disorders, most recently including gastritis and irritable 
bowel syndrome caused by stress.  Indeed, the medical 
evidence shows that the veteran has not been diagnosed with 
an active duodenal ulcer since service, 30 years ago.  
Moreover, even assuming that the symptomatology claimed by 
the veteran is attributable to a current active duodenal 
ulcer, these symptoms do not reach a compensable level under 
the applicable DC.  The Board finds that occasional bouts of 
abdominal pain and diarrhea twice a month, without evidence 
of health impairment indicated by evidence of incapacitating 
episodes, vomiting, hematemesis, melena, constipation, colic, 
distention, nausea, circulatory disturbance after eating, 
hypoglycemic reactions, bloody stools, diabetes, weight loss 
or anemia, cannot constitute even mild symptoms for which the 
lowest compensable rating is warranted.  Where, as here, the 
rating schedule does not contemplate a zero percent 
evaluation for a particular disorder, a zero percent 
evaluation is appropriate when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Beyond the veteran's own statements, there is no competent 
medical evidence showing symptomatology sufficient to meet 
criteria for compensable disability rating for a service-
connected duodenal ulcer.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); ); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993) (holding that lay persons are not 
competent to offer medical opinions).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for a duodenal ulcer 
and the benefit of the doubt rule is inapplicable.  See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable disability rating for a duodenal ulcer is 
denied.


REMAND

The veteran contends that his service-connected residuals of 
bilateral heel stress fractures are more disabling than 
contemplated by the current noncompensable evaluation.

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.  Specifically, the RO must obtain additional medical 
evidence pertaining to this disorder.  Initial claims file 
review discloses that a VA physician who interpreted X-rays 
of the veteran's feet in November 1999 noted that calcaneal 
stress fractures could be radiographically occult and 
recommended a nuclear medicine three phase bone scan.  The 
claims file does not include evidence that the veteran 
underwent this procedure.  In addition, a VA physician who 
examined the veteran's feet in March 2000 noted the veteran's 
report of flare-ups of pain, stiffness and lack of endurance 
upon prolonged standing and walking.  The examiner confirmed 
minimal tenderness and soreness, at least over the left heel 
and plantar fascia.  However, the examiner did not measure 
the range of bilateral foot motion or opine as to loss of 
function, if any, due to pain. .  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  Where evidence does not adequately evaluate the 
current state of a disorder the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The Board must remand where the record before it is 
inadequate.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for VA 
examination of the veteran's heels by an 
appropriate physician.  The purpose of 
the examination is to determine the 
nature and severity of the veteran's 
service-connected heel disorder.  The 
examiner must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The examiner should 
report the range of motion of affected 
joints in all planes and in degrees and 
opine as to the extent of disability.  
Upon review of pertinent aspects of the 
veteran's medical and employment history, 
the examiner should comment upon the 
effects of the veteran's service-
connected residuals of bilateral heel 
stress fractures upon his ordinary 
activity and functioning.  The examiner 
should specifically comment on the degree 
of functional loss, if any, resulting 
from pain upon motion, weakened movement, 
excess fatigability, or incoordination 
due to the residuals of bilateral heel 
stress fractures.  See 38 C.F.R. §§ 4.40, 
4.45 and 4.49 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
of entitlement to a compensable rating for service-connected 
residuals of bilateral heel stress fractures.  If the RO 
denies the benefit it should issue a supplemental statement 
of the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



